—Proceed*515ing pursuant to CPLR article 78 to review a determination of the respondent dated August 24, 1999, which summarily adjudged the petitioner guilty of criminal contempt of court and imposed a fine of $100.
Motion by the respondent to dismiss the proceeding.
Ordered that the motion is denied; and it is further,
Adjudged that the petition is granted, on the law, without costs or disbursements, and the determination is annulled.
The respondent failed to give sufficient warning to the petitioner that his conduct was deemed to be contumacious prior to adjudicating him in contempt (see, 22 NYCRR 701.4; Matter of Godosky v LaTorella, 258 AD2d 461). Accordingly, under the circumstances of this case, the determination should be annulled. Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.